DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.        Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Specifically, the term “fingerprint” recited in the phrase “a respective harmonic fingerprint of each bar in the musical composition” is not expressly defined. Neither the claims nor the specification of the originally filed disclosure provides a clear description for ascertaining the requisite characteristics, standard, degree and/or constituent parts of the term “fingerprint” such that one of ordinary skill in the art would be reasonably appraised of the scope of the invention. Such a silence on an explicit definition of the 
	For prior art application purpose, the examiner comprehends the claims based on his best interpretations to the term/phrases in question.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 20210158833 A1) in view of Leach (US 20030183065 A1).
	Regarding claims 1, 17 and 19, Cooke discloses a computer-implemented method, system, and a program for implementing the method/system (para. 0005), of encoding a harmonic structure of a musical composition in a digital data structure (para. 0031, 0040, 0132), wherein the musical composition includes a sequence of segments (para. 0031), the method comprising: determining a respective harmonic fingerprint (e.g., audio segment information including at least one of a frequency, an amplitude, a transform, a time duration and an envelope) of each segment in the musical composition (para. 0031); comparing the respective harmonic fingerprints of respective 
	Cooke does not mention explicitly: said segments are bars in the musical composition.
	Leach discloses a computer-implemented method, system, and a program for implementing the method/system, of encoding a harmonic structure of a musical composition in a digital data structure (Abstract; para. 0006, 0099), wherein the musical composition includes a sequence of bars (para. 0039: “In correspondence with conventional musical notation the time intervals represented by level 0 may be considered as the basic time signature for notes, whilst the time intervals represented at level 1 may be considered to correspond to "bars").

	Regarding claims 2, 18 and 20, Cooke discloses: wherein the digital data structure comprises a set of segment data objects with each segment of the musical composition encoded in a respective segment data object (para. 0031: “process the audio selected subset of audio signals by combining the selected subset of audio signals to provide an audio identifier; and output the audio identifier in an output audio signal as an output bitstream”), and wherein encoding the respective harmonic equivalence category of each segment in the digital data structure includes encoding the respective harmonic equivalence category of each segment in a respective corresponding segment data object (para. 0031). As such, Cooke as modified in view of Leach renders the claimed invention obvious.
	Regarding claim 3, Cooke as modified in view of Leach renders the claimed invention obvious (para. 0031; also see discussion for claims 1 and 2 above).
	Regarding claim 13, Cooke as modified in view of Leach renders the claimed invention obvious (para. 0031; also see discussion for claims 1 and 2 above).


Allowable Subject Matter
6.	Claims 4-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection set forth in section 2-3 above in this Office action.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.